Citation Nr: 1220273	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from February 2003 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for right ear hearing loss, recharacterized the Veteran's service-connected left ear hearing loss as bilateral hearing loss, and denied entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 VA examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

During the appellate period, the Veteran had level XI hearing loss in the left ear and no more than level II hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

 In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.
 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in November 2006 and September 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

With regard to the right ear, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.   Thus, because the notice that was provided in November 2006 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  An additional letter addressing a claim for an increased rating for bilateral hearing loss was thereafter sent to the Veteran in September 2011.

With respect to the left ear, the Board acknowledges that the September 2011 VCAA letter was provided to the Veteran after the issuance of the February 2007 rating decision on appeal.  In this case, however, the Board finds that the timing of the VCAA letter does not result in prejudicial error as any such error was cured by the RO's readjudication of his increased rating claim, as demonstrated by the January 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).

The United States Court of Appeals for Veterans Claims (Court) has held that an SSOC that complies with applicable due process and notification requirements constitutes a readjudication decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see also Prickett, supra (holding that a statement of the case (SOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision).  As the January 2012 SSOC complied with the applicable due process and notification requirements for a decision, it constituted a readjudication decision.  Accordingly, the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Regarding the duty to assist, the RO has obtained the Veteran's private and VA treatment records, and has provided him with multiple VA audiological examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Additionally, the November 2011 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.  

Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's August 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, on remand, it directed the RO/AMC to provide the Veteran with a VCAA notice letter with respect to his increased rating claim, to obtain a complete copy of his service treatment records (STRs) pertaining to his period of service from February 2003 to April 2006, to obtain complete copies of his VA treatment records for hearing loss from March 2002 forward, and to schedule him for a VA audiological examination to assess the current severity of his bilateral hearing loss.  In this regard, the Board notes that, on remand, the RO/AMC issued the required VCAA notice letter, and obtained the Veteran's VA treatment record pertaining to his hearing loss, dated from June 2002 to June 2011.  Additionally, the Veteran was afforded a VA audiological examination in November 2011.  With respect to the Veteran's STRs from his period of service from February 2003 to April 2006, it appears that efforts made to acquire additional STRs in September 2011 were unsuccessful.  It appears that apart from those STRs already associated with the claims file, no additional records were able to be secured.  In any event, the Board observes that the existing STRs of record provide sufficient evidence to decide the Veteran's claim, so there is no prejudice to the Veteran.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected hearing loss.


II.  Increased Rating

The Veteran was initially granted service connection for left ear hearing loss in a January 1971 rating decision.  He was awarded a 10 percent disability rating effective January 20, 1970.  He filed the instant claim for right ear hearing loss and for an increased disability rating for his service-connected left ear hearing loss in October 2006.  In the February 2007 rating decision, the RO granted the Veteran service connection for right ear hearing loss and recharacterized his service-connected hearing loss as bilateral hearing loss.  Additionally, the RO assigned a 10 percent disability rating for bilateral hearing loss effective May 1, 2006, the day after his separation from his last period of active service.  The Veteran disagrees with this rating assignment and contends that a higher disability rating is warranted for his bilateral hearing loss.

	A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In cases where the initial disability rating is contested, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Nevertheless, the Veteran's entire history is reviewed in the assignment of the disability evaluation.  See 38 C.F.R. § 4.1 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that the Board must also consider the application of staged ratings when determining the present level of a disability for an increased evaluation claim.  See Hart, 21 Vet. App. 505.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  To evaluate the degree of disability from defective hearing, the rating schedule requires an assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 is applicable.  Specifically, when pure tone threshold levels are 55 decibels or higher at each of the four specified frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher Roman numeral designation between application of Table VI and Table VIa must be determined and applied.  

	B.  Analysis

During the pendency of the Veteran's appeal, he was seen for a VA audiological assessment in December 2006.  The results of audiometric testing performed during the evaluation revealed the following results, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
55
60
LEFT
NR
NR
NR
NR
NR

After testing the Veteran's hearing, the VA audiologist diagnosed mild to moderate sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear.  Acoustic reflexes were present in the right ear for the ipsilateral mode and absent in the left ear.  The average pure tone threshold in the Veteran's right ear was 46.25 decibels, and the average pure tone threshold in his left ear could not be determined.  Word recognition testing revealed a score of 88 percent for the Veteran's right ear, while a level of speech discrimination could not be evaluated for the left ear.  Assuming that the puretone thresholds for each frequency in the Veteran's left ear was above the maximum 98 decibels listed in Table VI, these results would tend to show that the Veteran had an exceptional pattern of hearing loss in the left ear, requiring the application of 38 C.F.R. § 4.86(a).  As such, Table VIa must be considered.  Assuming that the Veteran reached the maximum 105 decibel puretone threshold in the left ear for each of the required frequencies, application of Table VIa would render the assignment of level XI hearing impairment for the left ear, the same assignment that would be rendered upon application of Table VI, if a speech discrimination score of between zero and 34 were applied.  Audiometric test results for the right ear equate to an assignment of level II hearing impairment.  Again, assuming an assignment of level XI for maximum hearing impairment in the left ear, these numeric assignments would equate to a 10 percent disability rating upon application of Tables VI (or Via) and VII.  See 38 C.F.R. § 4.85(f) (2011).  

In connection with the Veteran's claim, he was afforded a VA audiological examination later in December 2006.  The results of audiometric testing performed during the VA examination are as follows, with puretone thresholds recorded in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
55
65
LEFT
105
105
105
105
10

The average pure tone threshold in the Veteran's right ear was 47.5 decibels, and the average pure tone threshold in his left ear was 81.25 decibels.  On the Maryland CNC test, the Veteran received a score of 100 percent for the right ear and a score of zero percent for the left ear for word recognition.  These results equate to an assignment of level I hearing impairment for the right ear and level XI hearing impairment for the left ear.  These numeric assignments again equate to a 10 percent disability rating upon application of Tables VI and VII.  See 38 C.F.R. § 4.85(f) (2011).  

Later, in June 2007, the Veteran underwent a private audiological evaluation.  Further audiological testing was performed at that time.  While the audiologist provided the audiometry test results for the Veteran's puretone thresholds in both ears and while the audiologist did perform speech discrimination testing, the Board notes that speech discrimination scores listed are not noted to be Maryland CNC scores.  In order for a hearing impairment examination to be adequate for VA purposes, the examination must include the results of a Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a), (d) (2011).  Accordingly, the data provided by the June 2007 private audiologist cannot be used for VA rating purposes.  

In any event, the results of private audiometric testing performed in June 2007 are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
55
LEFT
105
105
105
105
105

The average pure tone threshold in the Veteran's right ear was 37.5 decibels, and the average pure tone threshold in his left ear was 105 decibels.  On the speech discrimination test, the Veteran received a score of 90 percent for the right ear and a score of zero percent for the left ear.  These results equate to an assignment of level II hearing impairment for the right ear and level XI hearing impairment for the left ear.  These numeric assignments again equate to a 10 percent disability rating upon application of Tables VI and VII.  See 38 C.F.R. § 4.85(f) (2011).  

The Veteran was seen for a subsequent VA audiological assessment in May 2011.  The results of audiometric testing performed during that evaluation are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
60
65
LEFT
NR
NR
NR
NR
NR

The VA audiologist diagnosed mild to moderately severe sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear.  The audiologist noted that the Veteran had no discrimination ability in the left ear.  The average pure tone threshold in the Veteran's right ear was 52.5 decibels, and the average pure tone threshold in his left ear could not be determined.  Word recognition testing revealed a score of 96 percent for the Veteran's right ear, while the left ear could not be evaluated.  These audiometric test results equate to an assignment of level I hearing impairment for the Veteran's right ear.  Again, assuming a maximum hearing impairment in the left ear, rendering an assignment of level XI under either Table VI and Table VIa, these numeric assignments would again equate to no more than a 10 percent disability rating upon application of Tables VI (or VIa) and VII.  See 38 C.F.R. § 4.85(f) (2011).  

The Veteran was afforded his most recent VA audiological examination in November 2011.  The results of audiometric testing performed during that examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
60
65
LEFT
105+
105+
105+
105+
105+

The average pure tone threshold in the Veteran's right ear was 53.75 decibels, and the average pure tone threshold in the Veteran's left ear was 105 decibels.  On the Maryland CNC test, the Veteran received a score of 92 percent for the right ear and a word recognition score for the left ear again could not be determined.  Audiometric test results for the right ear again equate to an assignment of level I hearing impairment.  Assuming one more an assignment of level XI hearing impairment for the left ear, through application of either Table VI or Table VIa, these numeric assignments would again equate to no more than a 10 percent disability rating upon application of Tables VI (or VIa) and VII.  See 38 C.F.R. § 4.85(f) (2011).  

Considering all of the evidence of record, the Board finds that the Veteran is not entitled to a schedular disability rating in excess of 10 percent for his service-connected bilateral hearing loss at any point during the appellate period, as there is no evidence of record suggesting that his hearing loss was of such a severity as to merit the next higher 20 percent disability rating.  In all, while the severity of his left ear hearing loss has consistently by assigned a level XI hearing impairment, his right ear hearing loss has not been shown to warrant the assignment of anything higher than level II hearing impairment.  Thus, a 10 percent disability rating, but not higher, is appropriate in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Additionally, the Board acknowledges the Veteran's lay statement regarding his hearing loss and the November 2011 VA examiner's report regarding the Veteran's difficulty understanding speech in group conversations and in crowded places with background noise present, and his difficulty being able to hear his television.  The Board additionally acknowledges that the Veteran is competent to attest to his hearing impairment symptoms.  Nevertheless, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss at the hearing levels that are assigned a 10 percent disability rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  See 38 C.F.R. §§ 4.85, 4.86 (2011); Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignment.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing conversation in noisy environments, difficulty hearing television) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to a 10 percent disability ratings contemplate hearing loss with corresponding difficulty in hearing in particular situations, and therefore are the sort of symptoms associated with the Veteran's identified level of hearing loss.  The rating criteria are, therefore, adequate to evaluate the Veteran's hearing loss disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


